*671I.
BOND, J.
Seven ont of seventeen members of a religious order in the Roman Catholic Church, residing in St. Louis, were incorporated under the statutes providing for the formation of benevolent, religious, scientific, fraternal, beneficial and educational corporations by a decree of the circuit court of that city on the nineteenth of October, 1905.
Mrs. Anna Hamilton Bailey, who died the twenty-first of September, 1910 (without any descendants), devised, among a large number of other charities, a lot of ground fifty feet wide on Randolph street to “The Order of the Little Helpers.” Plaintiff took possession of this lot and brought the present action against the next of kin of the said testatrix, stating in the petition that the term “Little Helpers” was the name by which the plaintiff was known in St. Louis, and praying a decree vesting title to the lot in the plaintiff corporation.
The answer of defendant, as far as material, averred that plaintiff was organized as a religious corporation in violation of the Constitution of Missouri, article 2, section 8, to-wit:
“Religious corporation may be established for one purpose only. That no religious corporation can be established in this State, except such as may be created under a general law for the purpose only of holding the title to such real estate as may be prescribed by law for church edifices, parsonages and cemeteries. ’ ’
That plaintiff could not take the real estate devised, and also that the terms of the devise were too uncertain to give it effect, and prayed the court to adjudge defendant as next of kin to be entitled to the property.
*672The case was submitted to the court upon an agreed statement of facts (subject to objections as to materiality and relevancy of the evidence), which disclosed in substance that the plaintiff corporation was known in St. Louis as “The Little Helpers;” the terms and devises of Mrs. Bailey’s will and that she meant and intended by clause 7 thereof to give ito the plaintiff corporation the lot described in the petition ■ and that plaintiff was in possession ■ of it. The remaining clauses of the agreed statement were introduced by defendants (plaintiffs objecting to their materiality) and disclosed the kinship of the defendants to Mrs. Bailey; the doctrine of the Roman Catholic Church as to purgatory; that the reason for the adoption by its founders of the name: ‘ ‘ The Society of the Helpers of the Holy Souls in Purgatory,” was that said Society performed good works, offered prayers to shorten the suffering of the souls in purgatory “and hasten their entrance into heaven.” That the Society was organized in Prance about 1854, and has branches extending throughout the civilized world, including the one established in St. Louis in 1903; that their “main object is, by spiritual and corporeal works of mercy” done for no remuneration whatever and for religious charity, to relieve and deliver the souls in purgatory; that all of the seventeen members are engaged in works of charity, especially in nursing the sick poor in their own homes and by such visits alleviating bodily misery and giving spiritual assistance and aid; that the sisters organize meetings for the working class and popr children who then receive familiar instruction, and young women employed during the week in business hours, find protection, amusements and friendly assistance at the convent and have the benefit of a free circulating library. That on July 21,1905, certain members of said society (the Society of the Helpers of the Holy Souls in Purgatory) filed in the circuit court of the city of *673St. Louis a petition, constitution and articles of agreement for a pro forma decree of incorporation under the provisions of article 11, chapter 12, of the Revised Statutes of Missouri of 1899, and thereafter on October 19, 1905, a decree was entered purporting to incorporate the plaintiff by the name of “The Society of the Helpers of the Holy Souls.”
The agreed statement of facts then recites that a pamphlet attached, entitled “Helpers of the Holy Souls in Purgatory,” was published by plaintiff and contained true statements of the objects and duties of that society and that the same are also disclosed in an article by Mrs. Morrison, which also correctly gives information, data and statistics of that society in St. Louis. The constitution and articles of agreement of the plaintiff, the decrees of incorporation, were read in evidence, article 3 of which is as follows, to-wit:
“Article (3): The purpose and object of said corporation shall be to maintain .the establishment now under our charge in said city of St. Louis, known as ‘The Society of the Helpers of the Holy Souls,’ and also others that we may hereafter establish in said city or in the State of Missouri, and in Connection with same, to gratuitously visit the sick poor daily, irrespective of creed or color, rendering them every assistance in our power by nursing them in ■their own homes; to organize in our convent, meetings and sewing classes for the working class and poor children and impart religious instruction to same, and assist said classes and children as best we can; to maintain a free circulating library and perform various other gratuitous works of charity and benevolence. ’ ’
The trial court rendered a judgment for plaintiff, from which defendant duly appealed.
*674II.
Corporation The plaintiff in this case is not a “religions corporation” in the constitutional sense of those terms (Constitution 1875, art. 2, sec. 8, and art. 10. sec 21); for neither the Legislature nor the courts can a religious corporation except its charter shall show that it is created only to hold title to real estate for church edifices, parsonages and cemeteries. Any other form of “religious incorporation” is a nullity on its face. Hence if the persons who organized the plaintiff corporation designed in so doing to create a “religious corporation,” their purpose was not effectuated for the reason that their articles of association or charter do not show that the corporation in question was established “for the purpose only” of taking title to the property specified in the constitution.
The only inquiry, therefore, is not as to ■ its character as a “religious corporation,” but whether or no the plaintiff was validly incorporated for “benevolent, scientific or educational purposes.” [State ex rel. v. Lesueur, 99 Mo. l. c. 558; R. S. 1899, sec. 1397, now R. S. 1909, sec. 3435.] The determination of this' question is decisive of the rights of the parties. The statute regulating this subject, so far as it pertains to the formation of corporations for benevolent purposes, is, to-wit:
“Sec. 3435. What Associations May Be Incorporated. Any association formed for benevolent purposes, including any purely charitable society . . . or any association whose object' is to promote temperance or other virtue conducive to the well-being of the community and, generally, any association formed to provide for some good in the order of benevolence, that is useful to the public, may become a body corporate and politic under, this article; . . . and in general, any association, society, com*675pany or organization which tends to the public advantage in relation to any or several of the objects above enumerated, or, whatever is incident to such objects, may be created a body corporate and politic by complying with sections 3432 and 3433. [R. S. 1899, sec. 1397.] ”
The corporate powers and purposes of the plaintiff hereinbefore set out are, in brief: the maintenance of the society denoted by the corporate name of the plaintiff in St. Louis and Missouri, and in connection with same (a) “to gratuitously visit the sick poor daily, irrespective of creed or color, rendering them every assistance in our power by nursing them in their homes;” (b) “to organize in our convent meetings and sewing classes for the working class and the poor children and impart religious instruction to same, and assist said classes and children as best we can;” (c) “to maintain a free circulating library and perform certain other gratuitous works of charity and benevolence.”
Taking the foregoing alphabetical-subdivisions in order, by the first the plaintiff corporation was empowered to maintain an organized society of the same name and in cooperation with it (for that is the meaning of the terms “in connection with same”) to gratuitously visit the sick poor daily, etc., as indicated in the language of subdivision “a”; and in the same way to do the things specified under the subdivisions marked “b” and “c,” with no other reward for any of such acts or deeds than the sense of having done good to others in need, regardless of their faith or race. These specific duties imposed by its charter on "the members of the plaintiff corporation are of the essence of practical benevolence.' This is indisputable., nor do we conceive this to be gainsaid, by counsel for appellant. We gather that their attack upon the charter of the plaintiff is directed, first, to the clause empowering it to maintain an unorganized society in *676St. Louis or elsewhere. The answer to this objection is twofold: first, there is no principle of law which forbids a charitable gift to ail unincorporated religious body or any of its orders, whether it be Protestant or Catholic; second, the fair intendment and signification of the language referring to the maintenance of the religious order to which the incorporators of the plaintiff belong is, that it was to be done in the manner and mode set forth in the remaining clauses of the charter. Now acts of that sort are benevolences, pure and simple, and it could not be held that a charter authorizing them, transcends the power granted by statute to any citizens of whatever church or faith to organize themselves into a body politic for benevolent purposes.
The second objection of appellant relates to the expression under subdivision “b” of the powers given to the plaintiff to provide meetings and sewing classes for the working class and poor children and impart religious instruction to same, etc., it being claimed that these underlined words embraced a power which could not have been included in the charter. If, as is inferable from the agreed facts, these underlined terms, considered apart, implied the inculcation of a particular faith by .teaching its tenets, then they are not an object for which, a legal corporation may be exclusively formed under the Constitution of this State, and if the present corporation had been chartered for that purpose alone, or is carried on only for that object, then its franchise would.be a nullity or subject to revocation at the suit of the State. [St. Louis v. Shields, 62 Mo. l. c. 252; Haskell v. Worthington, 94 Mo. l. c. 569; Black v. Early, 208 Mo. l. c. 303; Klix v. St. Stanislaus Parish, 137 Mo. App. l. c. 357.] But an inspection and analysis of the powers granted in plaintiff’s charter do not sustain the position that it was only created to teach and propogate the Roman Catholic religion, nor that this has been *677its only employment. The specific powers and active duties prescribed in the charter of plaintiff, as has' been shown, provide for the doing daily of many acts of diverse nature in helping the helpless and alleviating the sufferings that come from human poverty and want, purely from motives of charity and the sense of duty on the part of the doers of these acts. It is to such services that the corporation seems to have devoted its practical efforts. The fact that another expression in the charter authorizes occasional religious instruction, might in a direct attack by the State afford ground for the annulment or withdrawal of that particular franchise (State ex inf. v. Trust Co., 144 Mo. 562; State ex rel. v. Gas & Oil Co., 153 Ind. 483; State ex rel. v. Railroad, 47 Ohio St. 130; State ex rel. v. Standard Oil Co., 49 Ohio St. 137; Yore v. Superior Court, 108 Cal. 431; State ex rel. v. Topeka, 30 Kan. 653; Commonwealth v. Canal Co., 43 Pa. St. l. c. 301); but it affords no basis in the present action for a judgment, that a charter giving to the corporators many other diverse powers wholly benevolent and strictly within the purview of the law providing for corporations of that nature, should be abrogated or annulled in a suit by the corporation for the enforcement of its property rights against third parties. The record shows that it is admitted that it was. the intention of the testatrix in this case to give this little lot of ground to these human helpers engaged in daily work of practical help for the helpless of whatever race or religion “which tends to the public advantage” and is done “for benevolent purposes ” and is consequently embraced within the very words of the statute on this subject. And if it be that these acts are believed by the doers to be’ vicariously helpful to souls in purgatory, such a belief does not alter or transform the actual character or nature of the acts themselves, nor deprive them of their essential qualities of unselfish and unpaid kind-' *678nesses and assistances to the poor and needy, and hence in' the truest sense to he deemed acts of practical benevolence. With the particular faith or prayers of these charity workers the law is not concerned. In such instances the law gives the fullest freedom of conscience. But it does commend their works and deeds and will grant them authority to visit the sick, the poor and the needy and to relieve their sufferings, and does not inquire if these good deeds are done with the expectation, hope, faith and prayer that their performance will avail the repose of the dead. In other words, the peculiar religion of the actors cannot alter the benevolénce of their work and it is but a corollary to this: that the fact that all of the corporators are members of a particular church does not affect their right to incorporate for a statutory object. [Franta v. Bohemian Rom. Cath. Cent. Union, 164 Mo. l. c. 313; State ex rel. v. Board of Trustees, 175 Mo. 52; St. Louis Colonization Assn. v. Hennessy, 11 Mo. App. l. c. 558.]
III.
Decisions, Appellant relies upon the case of Proctor v. Board of Trustees, 225 Mo. 51. In that case there was a devise eo nomine to a religious corporation chartered in Tennessee, to hold in trust property for the Methodist Episcopal Church, South. By the terms of the devise the Tennessee corporation was to control the property for the use of the Scarritt Bible and Training School, a Missouri corporation. It was ruled that both these corporations fell under the' ban of the Constitution of this State (Art. 3, sec. 8) and that the Tennessee corporation,, the devisee, was not saved by the doctrine of comity, because the observance of that rule, would never he carried to the extent of contravening the public policy of this State by giving to foreign *679corporations any advantage over a similar domestic corporation, and that neither of the corporations conld take the devise made to them in their corporate name. In arriving at its conclusions the ■ court considered the charters of the two corporations and concluded therefrom that their “primary object and purpose of organization was for religious purposes.” In fact, they seem to have had no other (Id. pp. 63, 67).
The charter in the instant case discloses “that the primary purpose and object” of the plaintiff corporation are the daily duties of its members to. visit and assist the sick poor “irrespective of creed or color,” while the imparting of religious instruction is only mentioned as incidental to the occasional meetings of sewing classes and poor children. The present charter is not one void under the Constitution as having been granted only to teach a particular religion, but is one that is valid in so far as it authorizes deeds approved as benevolent by secular as well as Christian standards. Hence, the point ruled in the Proctor case has no bearing on the different charter shown in the present record.
Appellant also relies on the case of Fishing Club v. Kessler, 252 Mo. 424. Nothing ruled in that case bears upon the constitutional validity of the charter presented in the present record. In that case the charter of the plaintiff corporation was assumed to be valid, but it was ruled that the plaintiff corporation could not compel its president to turn over an investment in four hundred and twenty-six acres of land which he had fraudulently taken in his own name while acting on behalf of the plaintiff and which he sought to sell to the corporation at an advance of six dollars per acre, the theory being that the corporation in question was not authorized to acquire that sort of property. Obviously that ruling throws no light on the question of the validity of the plaintiff corpora*680tion in the present case, under the statute providing for the corporations for benevolent purposes; for if the present plaintiff was lawfully established under that statute, it would be entitled to take the devise in accordance with Mrs. Bailey’s will and apply it or its proceeds to the benevolent purposes specified in its charter.
IV.
Devise to Religious Society. If the plaintiff was not (which it is) a benevolent corporation, but was an abortive effort to create a religious corporation and, therefore, claiming to act under a charter void on account of the prohibition of the Oonstitution, yet the result would equally defeat the purpose of the defendants to obtain the title to the lot in controversy. This, for the reason, that the langauge of the will of Mrs. Bailey as to this devise is, viz.:
“Seventh: ,1 give .and bequeath to the order of the ‘Little Helpers’ my lot in the city of St. Louis, State of Missouri, on the north side of Randolph Street, fronting fifty feet on Randolph Street,” etc.
And the attempted incorporation of plaintiff did not destroy the independent and continued existence of “The Order of Little Helpers” whose name as a religious society was used as the corporate- name of plaintiff. This proposition was established in the case of Catholic Church v. Tobbein, 82 Mo. l. c. 424, where the facts were that Tobbein devised one-half of his estate to the Catholic church at Lexington, Missouri, whereupon that church incorporated itself by that name and brought suit for the probate of the will and obtained judgment below, which was reversed on appeal. Said this court: “The Catholic church at Lexington did not lose its existence or organization in the incorporation of the plaintiff by the same name.” *681This court then quoted the constitutional provision and held that the plaintiff corporation could not take the property, hut added, whether the Catholic church at Lexington as distinguished from the corporation of that name can receive and hold property “can be determined only in a suit instituted by that church.” Upon this hint a new .suit was brought by the unincorporated body, and, after demurrer, its petition was amended by the substitution of certain members of the church as plaintiffs, from which an appeal was again taken to this court (Lilly v. Tobbein, 103 Mo. l. c. 483), where Black, J., held that the church did not lose its existence by its attempted incorporation and that its suit could well be maintained by some of its individual members suing on behalf of themselves and of others, and, as to the rights of the church to recover the devise, added: “But it is well settled law that a charitable devise or bequest will be upheld and enforced, though it is made to a voluntary, unincorporated association,” citing Schmidt v. Hess, 60 Mo. 591; 2 Perry on Trusts (3 Ed.), sec. 730.
Now clause 4 of the agreed statement of facts is to-wit:
“(4) The name ‘The Little Helpers’ is not the name of any corporation, nor of any order or society, and is only the name by which plaintiff and the members of the society of the Helpers of the Holy Souls in Purgatory are commonly known and designated in the City of St. Louis.”
This language and that contained in clause 7 of the will, make it certain to a common intent that the testatrix devised this lot either to an order imincorporated, or to the plaintiff, since both are known in St..Louis by the name “The Little Helpers.” It necessarily follows under the equitable principle which conserves a charitable devise, that the one made *682by Mrs. Bailey became effective either in the unincorporated society denoted by the terms' “Little Helpers” or in the incorporated society equally denoted by the same terms, and if therefore the plaintiff corporation had been held by us to be void under the Constitution, we would have been compelled to hold, further, that the devise, in question was valid as to the unincorporated society of the same name. And we would have taken the course in the two cases last cited and would have sent the case back, in order that the individual members of the unincorporated order, on their own behalf and on behalf of all others, might assert its title to the devise, based on the terms of the will giving the lot to a name “Little Helpers,” which term designated both the incorporated and the unincorporated order; the one composed of seven members and the other having seventeen. In case of such new suit the unincorporated body would not be prejudiced by any agreements made in this case to which it is not a party.
It follows that the defendants can have no interest in the little lot alleged in their briefs to be assessed at $3500. Other clauses of the will of Mrs. Bailey devised real estate of great value to the Episcopal, Protestant and Catholic charities, and included specific bequests of money and stock to different personal friends, not omitting a thousand dollars given to a faithful colored servant. The names of the defendants in this suit are excluded from any mention in any of the clauses of her will, all of which bears internal evidence of just discrimination and impartiality in the selection of the objects of her bounty. The competency of the testatrix to execute the instrument is incontrovertible. The terms of the gift preclude the possibility of its failure, for one of the two devisees by a common name must take as against the defendants.
The judgment in this case is affirmed.
*683PER CURIAM. — The foregoing opinion of Bond, J., in Division, is adopted by the Court in Banc!
All concur except Graves, J., who dissents in separate opinion; Blair, J., not sitting.